Citation Nr: 1002720	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-14 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), and if so whether the 
claim may be allowed.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to October 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision it was held that 
there was new and material evidence to reopen a previously 
denied claim.  Thereafter the statement and supplemental 
statement of the case denied reopening of the claim.  The 
appellate has been provided notice of applicable provisions 
and has had an opportunity to argue the matter on the merits.  
Below the Board will reopen the claim and consider the matter 
on the merits without prejudice to the Veteran in view of the 
notice and development provided.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating decision 
of February 1995.  It was that there was no showing of PTSD 
that was related to service and that reported stressors could 
not be verified.  The Veteran was provided with notice of 
this decision and did not appeal.

2.  Evidence received in association with the application to 
reopen the claim is not cumulative or redundant and raises a 
reasonable possibility of granting the claim.

3.  The Veteran has diagnoses of PTSD that have been 
etiologically related to his claimed in-service stressors by 
medical professionals.  

4.  There is no credible evidence to support the occurrence 
of the Veteran's claimed in-service stressors.




CONCLUSIONS OF LAW

1.  The unappealed rating decision in February 1995 by the 
RO, denying service connection for bilateral hearing loss, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).

2.  The additional evidence received since the February 1995 
rating decision by the RO is new and material as to the claim 
of service connection for a bilateral hearing loss, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

3.  PTSD was not incurred due to active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the application to reopen the claim, as that part of 
the appeal is being granted, there is no need to discuss 
notice and development provisions.  This represents a 
complete grant of benefits as to the application of reopening 
so there is no prejudice as to the notice and development 
provided.  The following discussion concerns the matter of 
the issue on the merits.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with July 2006 and May 
2007 VCAA notification letters, which are dated prior to the 
June 2007 decision on appeal.  These letters contain all the 
notification required by 38 C.F.R. § 3.159, as well as 
Dingess and Pelegrini.  

The Board recognizes that in addition to the VCAA, in claims 
for service connection for PTSD based on personal assault, 
38 C.F.R. § 3.304(f)(4) in essence creates an additional 
notification duty in regards to alternative sources of 
evidence to substantiate the stressor.  Some of this 
notification was provided in the July 2006 letter.  The 
entire regulation was provided to the Veteran in the March 
2008 statement of the case.  

To the extent that a portion of this extra notice was 
received after the initial adjudication of the claim, the 
timing did not comply with the requirement that the notice 
must precede the adjudication.  The timing deficiency was 
remedied by the fact that the Veteran's claim was 
readjudicated by the RO in March 2006, after proper notice 
was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  
The Board concludes that the duty to notify the Veteran has 
been met.  

In addition, the Board finds that the duty to assist the 
Veteran has also been met.  The service treatment records 
have been obtained and associated with the claims folder.  
Service personnel records were first obtained in April 1994 
and an additional request in October 2006 resulted in the 
receipt of additional personnel records.  There is no 
indication that there are any other outstanding personnel 
records.  All identified private medical records have been 
obtained, including records from the Social Security 
Administration (SSA).  All relevant VA treatment records have 
also been obtained.  The Veteran was afforded a VA 
examination of his PTSD in September 1994, and the examiner 
provided an appropriate opinion.  The Veteran declined his 
right to a hearing.  As there is no indication of any 
outstanding evidence that is relevant to this claim, the 
Board may proceed with adjudication of the appeal.  

New and Material Evidence

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

It is noted that service connection for PTSD was denied by 
rating decision of February 1995.  Notice was provided and 
there was no appeal.  As such, that matter is final.  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

After reviewing the evidence of record it is concluded that 
the private and VA treatment records listing stressors and 
diagnosing PTSD are new and material evidence with the 
credibility of that evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The matter will now be 
considered on the merits.

Service Connection

The Veteran contends that he has developed PTSD as a result 
of active service.  He claims, in part, that this disability 
has developed as a result of a sexual assault by his drill 
sergeant during basic training.  

As a preliminary matter, the Board notes that entitlement to 
service connection for PTSD was previously denied by a 
February 1995 rating decision.  The Veteran did not appeal 
this decision after the receipt of notice thereof.  
Generally, this decision would be final, and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2009).  It could then be 
reopened on the basis of new and material evidence.  See 
38 C.F.R. § 3.156(a) (2009).  

However, 38 C.F.R. § 3.156(c) (2009) notes that not 
withstanding any other section in this part, if VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first considered the claim, VA 
will reconsider the claim, notwithstanding 38 C.F.R. 
§ 3.156(a) (2009).  

In this case, additional personnel records were received from 
the service department in November 2006.  These records 
existed at the time of the February 1995 rating decision, but 
were not associated with the claims folder until the current 
claim.  Therefore, the Board will reconsider the Veteran's 
claim on a de novo basis.  The Board may do so without fear 
of prejudice to the Veteran's claim, as the RO reopened the 
Veteran's claim and considered it on a de novo basis in the 
June 2007 rating decision on appeal.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f). 

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  See 38 C.F.R. § 3.304(f)(4).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Veteran has diagnoses of PTSD, which are 
contained in both private and VA medical records.  In 
addition, April 1993 private records and the September 1994 
VA examination related the PTSD to specific stressors in 
service that were reported by the Veteran.  Therefore, two of 
the three criteria for service connection for PTSD have been 
met.  The one remaining criteria is whether or not there is 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

The Veteran has consistently provided one stressor to the VA 
and to VA examiners in support of his claim.  Although there 
have been some minor variations in the story over the years, 
he basically claims that during basic training, his drill 
sergeant woke up several recruits and forced them to begin 
cleaning the latrine late one night.  All of the other 
recruits were eventually dismissed, but the sergeant forced 
the Veteran to remain behind.  This sergeant then raped the 
Veteran and afterwards threatened to do more physical harm if 
the Veteran reported the incident.

The April 1993 private medical records do not note the sexual 
assault incident.  However, PTSD was diagnosed, and related 
to Veteran's experiences in Vietnam.  The Veteran claimed to 
have fought there in the Special Forces, and to have been 
seriously wounded.  One of the wounds was to the eye, and he 
was told he might not see again.  The Veteran stated that on 
one occasion he was the only person out of ten to survive.  
He also stated that he did a lot of killing.  While more 
recent private medical records do not contain a description 
of the Veteran's claimed experiences in Vietnam that is as 
detailed as the April 1993 description, records from April 
2001 state that the Veteran had a shrapnel wound to the right 
eye in Vietnam, and also includes a diagnosis of PTSD.  A 
January 2002 private medical record has a diagnosis of PTSD 
due to multiple traumas, both military and civilian.  

Initially, as the stressors the Veteran's private doctors 
relied on to reach the diagnosis of PTSD were all based on 
alleged combat in Vietnam, the Board must make a finding as 
to whether or not the Veteran participated in combat.  After 
a review of the Veteran's records, the Board finds that there 
is no evidence whatsoever to show that the Veteran 
participated in combat or went to Vietnam.  

The Veteran's personnel records are completely negative for 
any awards or decorations that would indicate participation 
in combat.  Although he claims to have sustained multiple 
shrapnel wounds he has never received a Purple Heart Medal.  
In fact, the service treatment records are negative for 
evidence of shrapnel injuries, and service connection for a 
right eye disability was established in a March 1965 rating 
decision on the basis of aggravation of a pre-existing 
illness of the eye.  The Veteran's DD 214 indicates that he 
did not have any foreign service, and his personnel records 
confirm that every assignment was within the United States.  
The Veteran had airborne training and was further trained as 
a medic, but there is no indication that he served in the 
Special Forces.  Therefore, the Board concludes that the 
Veteran did not serve in combat, and further concludes that 
there is no credible evidence to support the occurrence of 
any stressor based on combat or other service in Vietnam.  

The remaining stressor that must be examined is the Veteran's 
claim to have been raped by his drill sergeant during basic 
training.  The September 1994 VA examiner based his diagnosis 
of PTSD solely on this reported stressor.  

After a review of the record, the Board must find that there 
is no credible supporting evidence that the Veteran's claimed 
sexual assault in basic training ever occurred.  

The Veteran told the September 1994 examiner that his sexual 
assault resulted in three suicide attempts in service, which 
the Veteran tried to make look like accidents.  This included 
a parachute jump in which he broke a leg on landing and an 
overdose of pills that led to hospitalization.  However, a 
review of the service treatment records is negative for a 
fracture of the leg.  His right leg was X-rayed for unknown 
reasons in December 1962 but there was no evidence of a 
fracture.  These records are also negative for evidence of an 
overdose or subsequent hospitalization.  Furthermore, there 
was no treatment for substance abuse, depression or anxiety.  

The service treatment records do show that the Veteran was 
admitted for complaints of nausea and dizziness that was 
diagnosed as Meniere's disease in August 1963.  Additional 
August 1963 records note that the Veteran had experienced 
three attacks of vertigo, each of which occurred shortly 
before a stressful situation.  The most recent attack had 
been the day before a military exercise.  The diagnosis was a 
conversion reaction and the Veteran was to be followed in 
psychiatry.  However, there is no indication of any 
additional incidents or treatment.  The October 1964 
separation examination found that the lower extremities and 
psychiatric examination were both normal.  

The personnel records are negative for any evidence of a 
request of transfer, deterioration in work performance, or 
other evidence that would tend to support the incurrence of a 
stressor.  The only negative mark in the Veteran's record is 
a notice that he was AWOL on July 19, 1962.  The reason for 
this was not noted, and there is no record that it warranted 
punishment.  

Therefore, the Board concludes that the Veteran's service 
treatment records and service personnel records do not 
support the occurrence of his claimed stressor.  There is no 
record of the claimed broken right leg or overdose attempt.  
The only psychiatric treatment was for a conversion reaction, 
but the cause of this was identified as an upcoming stressful 
situation.  The Board finds that these records do not contain 
any of the evidence listed in 38 C.F.R. § 3.304(f)(4) that 
would constitute evidence of a personal assault during 
service.  That being the case, there is no basis on which to 
forward these records to a mental health professional for an 
additional opinion.  

The only remaining evidence in support of the Veteran's claim 
to have been sexually assaulted during basic training is his 
statements.  The Board notes that the Veteran is competent to 
state that he was assaulted.  However, the Board must also 
access the Veteran's credibility before accepting or 
rejecting his account of the assault.  

After a review of the evidence, the Board finds that the 
Veteran's account of being sexually assaulted during service 
is not credible.  In making this finding, the Board has 
considered the Veteran's statements regarding having 
participated in combat in Vietnam where he sustained shrapnel 
wounds to the right eye.  As these claims were demonstrably 
false, they tend to damage the Veteran's credibility as to 
his remaining stressor.  In addition, the medical record 
notes that the Veteran has several nonservice connected 
physical problems that affect his mental status, including 
seizures that cause behavioral changes and post concussion 
syndrome resulting from a post service injury.  September 
2000 VA mental health records note that the Veteran 
previously had delusions about his wife, and the impression 
includes rule out delusional disorder, and rule out 
dissociative amnesia.  In view of the Veteran's previous 
claims regarding Vietnam and the current medical findings, 
the Board is unable to find that the Veteran's claim to have 
been sexually assaulted in service is credible.

In reaching this decision, the Board notes that it does not 
doubt the sincerity of the Veteran's claim and stresses that 
honesty and credibility are not synonymous.  As noted above, 
the evidence shows that the Veteran has mental conditions 
that affect his capacity to recognize the truth.  

Furthermore, as there is no credible evidence to support the 
occurrence of the Veteran's claimed stressor in either his 
service records or his statements, entitlement to service 
connection for PTSD is not warranted.  


ORDER

New and material evidence has been received so the claim for 
service connection for PTSD is reopened.  The appeal is 
allowed to this extent.

Entitlement to service connection for posttraumatic stress 
disorder is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


